DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710081901.1, filed on February 15, 2017.


Status of Claims
This Office action is in response to the amendment filed on August 25, 2022.  Claims 1-2, 8-9, and 11-16 have been amended.  Claims 3 and 10 have been cancelled.  Claims 18-19 have been added.  Thus, claims 1-2, 4-9, and 11-19 are pending.  Claims 1, 8, 15, and 16 are independent.


Response to Arguments
Applicant’s arguments regarding claim rejections under 35 U.S.C. § 103, filed August 25, 2022, have been fully considered but they are not persuasive.  Applicant argues that Examiner improperly rejected the features of the claims pertaining specifically to housing and movement module stating these features would be obvious.  Examiner respectfully disagrees with Applicant, but in the interest of advancing prosecution, Examiner has provided a secondary reference in lieu of obviousness while retaining the rejection under 35 USC § 103 and is articulated below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US-20040181323-A1) in view of Jones (US-8656550-B2).

Regarding claim 1, Yuan teaches a self-moving device, moving and working in a working region (see Yuan, Abstract, regarding an electric vehicle with adaptive cruise control system, an example, of a self-moving device, capable of “adaptively controlling an electric vehicle to maintain desired speed under variable driving conditions. The system includes a control circuit for producing a control signal to control an electric motor of the vehicle. The control signal is formed based on a control current required to achieve the desired speed. The control strategy selection circuit is configured in the system to determine a motor control scheme that provides an appropriate waveform profile of the control current”) and comprising: a drive motor to enable the self-moving device to move (see Yuan, figure 2 paragraph 25-26, regarding multiphase (drive) motor 10); a control module, controlling movement and working of the self-moving device (see Yuan, figure 2, paragraphs 26-28, regarding controller 44); and a detection unit, electrically connected to the control module, and detecting one or more movement or status parameters of the self-moving device, wherein when the detection unit detects that the one or more movement or status parameters of the self- moving device satisfies a preset condition, the control module alternately decreases and increases an acceleration of the movement of the self-moving device, so as to keep a speed of the movement of the self-moving device in a preset range (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system block diagram with position/speed sensor 46 detecting movement, set/resume 50 determining desired speed (preset condition/range), and controller 44 alternately decreasing and increasing an acceleration of the vehicle (self-moving device) to perform cruise control of keeping a speed of the movement of the vehicle (self-moving device in a preset range), wherein a first one of the movement or status parameters of the self-moving device is the acceleration of the movement of the self-moving device, and wherein the associated preset condition is that the acceleration of the movement of the self-moving device is greater than or equal to a first threshold (see Yuan, figures 2 and 4, paragraphs 5, 30, and 48, regarding “acceleration/deceleration characteristics unit 60 calculates torque using a well-known algorithm for determining torque for particular acceleration and deceleration characteristics” and “torque command may be determined for linear or S-curve acceleration/deceleration characteristics (preset conditions) based on well-known algorithms”, whereby “driving conditions, such as steep uphill grade or heavy vehicle load or the like, may impose limitations (thresholds) on available speed and acceleration).
Yuan, does not teach a housing, and a movement module mounted at the housing.
However, Jones remedies this shortfall by teaching an autonomous floor cleaning robot comprising a housing infrastructure, whereby “the power subsystem 30, the motive subsystem 40 (movement module), the sensor subsystem 50, the control module 60 (an example of a, the side brush assembly 70, and the self-adjusting cleaning head subsystem 80 are integrated (mounted or affixed) in combination with the housing infrastructure 20 of the robot 10” (see Jones, Abstract, figure 1, Col 3, Lines 15-29, regarding housing infrastructure 20 and motive subsystem 40).
It would have been obvious by those skilled in the art at the time of Applicant’s filing date to modify the self-moving device of Yuan to further comprise the housing of Jones because this could benefit vehicle performance by aerodynamically reducing drag and/or shelter (protect) internal components from adverse environmental elements.

Regarding claim 2, modified Yuan teaches the self-moving device according to claim 1, including wherein a second one of the movement or status parameters of the self-moving device is the speed of the self-moving device, and the associated preset condition is that the speed of the self-moving device is greater than or equal to a first threshold (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system with position/speed sensor 46 detecting (speed) movement, set/resume 50 determining desired speed (a first threshold), and controller 44 performing a decrease of acceleration when the speed is greater than or equal to the first threshold (desired speed).

Regarding claim 4, modified Yuan teaches the self-moving device according to claim 1, including wherein the detection unit comprises at least one of an accelerometer, a tachometer, an inclinometer, and a gyroscope (see Yuan, figure 2, paragraphs 26-28, regarding rotor position (tachometer) and speed sensor 46, an example of a (movement) detection unit).

Regarding claim 5, modified Yuan teaches the self-moving device according to claim 1, including wherein the control module alternately decreases and increases a working current of the drive motor to alternately decrease and increase the acceleration of the movement of the self-moving device (see Yuan, figures 4, paragraphs 56-59, and 62, regarding control voltage 104 operating under select sine wave 96, an example of oscillating (increasing and decreasing) the voltage (working current) applied to the electric (drive) motor).

Regarding claim 6, modified Yuan teaches the self-moving device according to claim 5, including wherein that the control module alternately reduces and increases a working current of the drive motor comprises alternately switching off and on the working current of the drive motor (see Yuan, figures 4, paragraphs 25-26, regarding “A plurality of stator phase windings 38 (FIG. 1) of the multiphase motor 10 are switchably energized (switching off and on the working current of the drive motor) by driving current supplied from d-c power source 40 via hybrid power block 42”).

Regarding claim 7, modified Yuan teaches the self-moving device according to claim 1, including an automatic working system, comprising the self-moving device according to claim 1 (see Yuan, Abstract, regarding an electric vehicle (automatic working system) with adaptive cruise control system (self-drive device)).

Regarding claims 8-9, and 12-13, independent claim 8 is the identical control method performed by the self-moving device of independent claim 1, and similarly, dependent claims 9, and 12-13 of independent claim 8 are also identical methods corresponding to dependent claims 2 and 5-6 of independent claim 1, therefore claims 8-9, and 12-13 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-2, and 5-6.

Regarding claim 11, modified Yuan teaches the control method according to claim 8, including wherein the keeping a speed of the movement of the self-moving device in a preset range comprises: controlling the speed of the movement of the self-moving device to be less than or equal to a preset speed value (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system with position/speed sensor 46 detecting (speed) movement, set/resume 50 determining desired speed (a first threshold), and controller 44 performing an increase of acceleration when the speed is less than or equal to a preset (desired) speed value).

Regarding claim 14, modified Yuan teaches the control method according to claim 8, including wherein the step of alternately decreasing and increasing an acceleration of the movement of the self-moving device comprises: determining whether the speed or acceleration of the movement of the self-moving device is less than or equal to a second threshold, and if the speed or acceleration is less than or equal to the second threshold, increasing the acceleration of the movement of the self- moving device, wherein the second threshold is less than the first threshold (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system with position/speed sensor 46 detecting (speed) movement, set/resume 50 determining desired speed (a first threshold), and controller 44 performing an increase of acceleration when the speed is less than or equal to a preset (desired) speed value) and performing a decrease of acceleration when the speed is more than the desired speed).

Regarding claim 15, Yuan teaches a self-moving device, moving and working in a working region (see Yuan, Abstract, regarding an electric vehicle with adaptive cruise control system, an example, of a self-moving device, capable of “adaptively controlling an electric vehicle to maintain desired speed under variable driving conditions. The system includes a control circuit for producing a control signal to control an electric motor of the vehicle. The control signal is formed based on a control current required to achieve the desired speed. The control strategy selection circuit is configured in the system to determine a motor control scheme that provides an appropriate waveform profile of the control current”) and comprising: a drive motor to enable the self-moving device to move (see Yuan, figure 2 paragraph 25-26, regarding multiphase (drive) motor 10); a control module, controlling movement and working of the self-moving device (see Yuan, figure 2, paragraphs 26-28, regarding controller 44); and a detection unit, electrically connected to the control module, and detecting a movement or status parameter of the self-moving device, wherein when the detection unit detects that the movement or status parameter of the self- moving device satisfies a preset condition, the control module controls the self-moving device to intermittently brake (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system block diagram with position/speed sensor 46 detecting movement, set/resume 50 determining desired speed (preset condition/range), and controller 44  intermittently braking under when a preset condition, for example is when the self-moving device is on a decline and performing cruise control of keeping a speed of the movement of the vehicle (self-moving device in a preset range),
wherein the movement or status parameter of the self-moving device comprises at least one of: the acceleration of the movement of the self-moving device, wherein the associated preset condition is that the acceleration of the movement of the self-moving device is greater than or equal to a first threshold (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system block diagram with position/speed sensor 46 detecting movement, set/resume 50 determining desired speed (preset condition/range), and controller 44 alternately decreasing and increasing an acceleration of the vehicle (self-moving device) to perform cruise control of keeping a speed of the movement of the vehicle (self-moving device in a preset range); or a downward tilt angle of the self-moving device, wherein the associated preset condition is that the downward tilt angle of the self-moving device is greater than or equal to a preset angle value (see Yuan, figure 2, paragraphs 26-28, regarding speed sensor 46, capable of providing status parameter of speed of the electric vehicle (self-moving device), that it was well-known by those skilled in the art at time of applicant’s filing that under the principles of Newtonian physics (classical mechanics), both speed and acceleration, can be quantitatively correlated to changes in decline (downward tilt) angle such that a (preset) angle value may be determined based on the weight of the self-moving device and a movement (speed change) would indicate the incline angle amount exceeds (is greater than) the preset angle value)
Yuan, does not teach a housing, and a movement module mounted at the housing.
However, Jones remedies this shortfall by teaching an autonomous floor cleaning robot comprising a housing infrastructure, whereby “the power subsystem 30, the motive subsystem 40 (movement module), the sensor subsystem 50, the control module 60 (an example of a, the side brush assembly 70, and the self-adjusting cleaning head subsystem 80 are integrated (mounted or affixed) in combination with the housing infrastructure 20 of the robot 10” (see Jones, Abstract, figure 1, Col 3, Lines 15-29, regarding housing infrastructure 20 and motive subsystem 40).
It would have been obvious by those skilled in the art at the time of Applicant’s filing date to modify the self-moving device of Yuan to further comprise the housing of Jones because this could benefit vehicle performance by aerodynamically reducing drag and/or shelter (protect) internal components from adverse environmental elements.

Regarding claim 16, independent claim 16 is the identical control method performed by the self-moving device of independent claim 15, therefore claim 16 is also rejected under 35 U.S.C. 103 for the same respective rationale as claim 15.

Regarding claim 17, modified Yuan teaches the self-moving device of claim 15, including wherein the self-moving device intermittently braking is by removing current from the drive motor (see Yuan, figures 4, paragraphs 25-26, regarding “A plurality of stator phase windings 38 (FIG. 1) of the multiphase motor 10 are switchably energized (switching off and on the working current of the drive motor) by driving current supplied from d-c power source 40 via hybrid power block 42”, using the technique of known in the art as regenerative braking).
	
Regarding claim 18, modified Yuan teaches the self-moving device according to claim 1, including wherein a second one of the movement or status parameters of the self-moving device is a downward tilt angle of the self-moving device, and the associated preset condition is that the downward tilt angle of the self-moving device is greater than or equal to a preset angle value (see Yuan, figure 2, paragraphs 26-28, regarding speed sensor 46, capable of providing status parameter of speed of the electric vehicle (self-moving device), that it was well-known by those skilled in the art at time of applicant’s filing that under the principles of Newtonian physics (classical mechanics), both speed and acceleration, can be quantitatively correlated to changes in decline (downward tilt) angle such that a (preset) angle value may be determined based on the weight of the self-moving device and a movement (speed change) would indicate the incline angle amount exceeds (is greater than) the preset angle value).

Regarding claim 19, modified Yuan teaches the self-moving device according to claim 8, including wherein the detecting one or more movement or status parameters of the self-moving device comprises: detecting a second one of the movement or status parameters of the self-moving device is the acceleration of the movement of the self-moving device; and wherein the determining whether the movement or status parameter of the self-moving device satisfies a preset condition comprises: determining whether the acceleration of the movement of the self-moving device is greater than or equal to a first threshold (see Yuan, figures 2 and 4, paragraphs 5, 30, and 48, regarding “acceleration/deceleration characteristics unit 60 calculates torque using a well-known algorithm for determining torque for particular acceleration and deceleration characteristics” and “torque command may be determined for linear or S-curve acceleration/deceleration characteristics (preset conditions) based on well-known algorithms”, whereby “driving conditions, such as steep uphill grade or heavy vehicle load or the like, may impose limitations (thresholds) on available speed and acceleration).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

September 10, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661